DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) steps which can be performed mentally (detecting a card, determining whether to authorize access). This judicial exception is not integrated into a practical application because although the claims recite a computer-readable storage medium, the listed steps could all be performed by a person without the use of a computer. See MPEP 2196.04(a)(2)(III)(C) and (D). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited step of “performing … an authorization” could simply be a deciding to authorize access to the encrypted contents. Regarding the granting and denying steps, in claims 12 and 13, respectively, the same rationale applies as with respect to claim 11. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 8, “detecting that a first card is located between the first and second connector structures” renders the claim indefinite because the recited step does not refer to detecting whether a first card is located as claimed. Rather, as currently claimed, this appears to be a positive process step, i.e. the first card is always detected as being located at the claimed location, whenever this instruction is executed. 
In claim 11, lines 5 and 6, “detecting that a first card … is located between a first connector structure… and a second connector structure” renders the claim indefinite because the recited step does not refer to detecting whether a first card is located as claimed. Rather, the claim positively requires the first card to be located between the first and second connector structure. A similar issue exists with respect to the other two detecting steps (lines 9 and 11). 
In claim 15, the phrase “intercepting (line 2) renders the claim indefinite, because it is unclear what falls within the scope of this action. The claims do not mention any type of routing of data from one location to another, so it is unclear what is done to intercept the data.
In claim 16, the phrase “rerouting (line 2) renders the claim indefinite, because it is unclear what falls within the scope of this action. The claims do not mention any type of routing of data from one location to another, which thereby makes the “rerouting” step unclear, as there was no “routing” in the first place.
Allowable Subject Matter
Claims 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive.
Regarding the rejection under 35 USC 101, Applicant argues the claims at least as amended “require the computer program product (e.g., using a computer) having program instruction that are executable by processor to make a specific determination (or analysis) on whether the correct sequence of cards have been detected between the first and second connector structures in order to authorize access to the set of encrypted contents.” Applicant further argues that “performing an authorization action with respect to accessing the set of encrypted contents indicates that the computer performs the authorization action by executing some type of processing function (e.g., granting or denying access to the encrypted contents)” and therefore “the claims, at least as amended, integrate any abstract idea into a practical application and thus amount to significantly more than the judicial exception.”
The examiner respectfully disagrees. Please refer to MPEP 2106.04(a)(2)(III)(C)(1)-(3). Although a computer is recited as being used to perform the claim steps, the actual steps are operations that could be performed in the human mind. Determining whether a card is present can be performed by observing the system. If a card is present, a person may then decide to allow access to the encrypted data. There is 
Regarding the rejection under 35 USC 112(b), Applicant deems the issues to have been overcome by amendment. The examiner respectfully disagrees. The claims still do not include steps of determining whether a card is present, and if so performing specific action. Rather, the claims refer to detecting that a card is present, i.e. the output of the detection is “the card is present”, irrespective of whether or not a card is actually present.
“Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032.  The examiner can normally be reached on Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729